DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
3.	Claim 3 is objected for the following:  on lines 1-2 it appears that ‘the micro-optical projection unit’ should read -the multi-channel micro-optical projection unit-.  Correction is required.
4.	Claim 5 is objected to for the following:  claim 5 does not end in a period (should read -are micro-lenses.-).  Correction is required.
5.	Claim 20 is objected for the following:  on lines 3-4 it appears that ‘a control module’ should read -the control module- and on lines 8-9, 13, 14, 14-15, and 16 it appears that ‘the projection unit’ should read  -the multi-channel projection unit-. Corrections are required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: multi-channel micro-optical projection unit and multi-channel subwavelength-optical projection unit in claims 1, 3, and 17; machine learning module in claim 13; illumination unit, image capturing device, and image analysis module in claims 17 and 20; and control module in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 1, ‘the multi-channel projection unit’ of lines 4-5 and line 6 and ‘the projection unit’ of lines 7-8, 12, 14, and 15 are indefinite, for it is unclear as to which projection unit that they are referring, a multi-channel micro-optical projection unit (lines 1-2) or a multi-channel subwavelength-optical projection unit (lines 2-3).   
	In addition, as for claim 1, on lines 11-14 ‘wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 
	Claims 2-16 are rejected by virtue of their dependency from claim 1.
	As for claim 4, ‘the projection unit’ of line 1 is indefinite, for it is unclear as to which projection unit it is referring to in claim 1 from which claim 4 depends, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
	Claims 5-8 are rejected by virtue of their dependency from claim 4.
	As for claim 7, ‘the projection unit’ of lines 2 and 4 are indefinite, for it is unclear as to which projection unit they are referring to in claim 1 from which claim 7 depends from claim 4, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
	As for claim 8, ‘the projection unit’ of line 3 is indefinite, for it is unclear as to which projection unit it is referring to in claim 1 from which claim 8 depends from claim 4, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
	As for claim 9, ‘the projection unit’ of lines 1 and 2 are indefinite, for it is unclear as to which projection unit they are referring to in claim 1 from which claim 9 depends, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
	Claims 10-12 are rejected by virtue of their dependency from claim 9.
As for claim 10, ‘the projection unit’ of lines 1 and 2 are indefinite, for it is unclear as to which projection unit they are referring to in claim 1 from which claim 10 depends from claim 9, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
As for claim 11, ‘the projection unit’ of line 2 is indefinite, for it is unclear as to which projection unit it is referring to in claim 1 from which claim 11 depends from claim 9, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
As for claim 13, ‘the projection unit’ of lines 1-2 is indefinite, for it is unclear as to which projection unit it is referring to in claim 1 from which claim 13 depends, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
Claims 14-16 are rejected by virtue of their dependency from claim 13.
As for claim 17, ‘the multi-channel projection unit’ of lines 6-7 and line 8 and ‘the projection unit’ of lines 9-10, 14, 15, 16 and 17 are indefinite, for it is unclear as to which projection unit that they are referring, a multi-channel micro-optical projection unit (lines 1-2) or a multi-channel subwavelength-optical projection unit (lines 2-3). 
In addition, as for claim 17, on lines 13-16 ‘wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 
	Claims 18 and 19 are rejected by virtue of their dependency from claim 17.
As for claim 19, ‘the multi-channel projection unit’ of lines 1-2 is indefinite, for it is unclear as to which projection unit it is referring to in claim 17 from which claim 19 depends, a multi-channel micro-optical projection unit (claim 1: lines 1-2) or a multi-channel subwavelength-optical projection unit (claim 1: lines 2-3).
Claim 20 recites the limitation "the multi-channel projection unit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
In addition, as for claim 20, on lines 12-15 ‘wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ is indefinite, for it is unclear what constitutes the relationship between the ‘value of the characteristic quantity’ and ‘at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit’ with the use of the term ‘associated.’ 

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program comprising instructions (line 1 of claim 20) is not directed to any of the statutory categories of patentable subject matter.  It is a product that does not have physical or tangible form, such as information, the instructions, or a computer program per se.   
See MPEP 2106.03 I:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (2020/0007834) in view of  Applicant’s Admission of Prior Art - hereafter ‘AAPA’ further in view Imai (2010/0014778).
As for claims 1, 17, and 20 (treating claim 17 as the apparatus for the practice of claim 1; treating claim 20 as the computer program comprising instructions that implement the method of claim 1), Uemura in an image processing apparatus, control method, and non-transitory computer readable medium discloses/suggest the following:  a method for assessing the quality of at least one projection unit (claim 1) performed by a test system (claim 17) and implemented by computer program comprising instructions (claim 20) (claims 1, 17, and 20) (Uemura:  paragraph 0004; Figs. 1, 6, 8, 10, 11, 14, and 15; paragraphs 0026 and 0085).  
Uemura is silent concerning the projection unit (Figs. 1, 8, 11, and 15: 101) being at least one of a multi-channel micro- optical projection unit or a multi-channel subwavelength-optical projection unit (claims 1, 17, and 20).  However, it does not appear that Uemura limits the type of projection unit used (Figs. 1, 8, 11, and 15: 101).  Nevertheless, AAPA teaches that there are multi-channel micro-optical projection units and multi-channel subwavelength optical projection units (page 1: Background: lines 10-16:  treating ‘several micro-optical elements and/or subwavelength-optical elements’ as demonstrating ‘multi-channel’ units.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have Uemura’s projection unit be at least one of a multi-channel micro- optical projection unit or a multi-channel subwavelength-optical projection unit in order to assess the image deformation/distortion and determine deformation/distortion correction parameters for the projection unit to improve image projection for the system.
 In addition, Uemura discloses/suggests the following:  a test system (claims 17 and 20) (Figs. 1, 8, 11, 14, and 15) comprising:  an image capturing device (Fig. 1, 8, 11, 14, 15: 104), an image analysis module and control module with processing unit (claims 17 and 20)(Figs. 1, 8, 11, 14, 15: 102 and 103 as image analysis module; 110 as control module; paragraph 0026).
In addition, Uemura discloses/suggests the following: capturing an image generated by a predefined portion of the projection unit (claims 1, 17, and 20)(Fig. 6: s102; Fig. 10: S203; Fig. 14: S307; Fig. 17: S409); 10analyzing the image; determining at least one characteristic quantity based on the analysis of the image, wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the 15projection unit; and assessing the quality of the projection unit based on the at least one characteristic quantity (claims 1, 17, and 20)(Fig. 6: S102 with S103; Fig. 10:   S204, 205, S206; Fig. 14:  S308, S309; Fig. 17: S410 and S411).
As for illuminating at least a predefined portion of the multi-channel projection unit so that an image is generated by at least two channels of the predefined portion of the multi-channel projection unit via an illumination unit (claims 1, 17, and 20), Uemura does not explicitly state this.  Nevertheless, Imai in an image correcting apparatus, image correcting method, projector and projection system teaches having an illumination unit (Fig. 1: 110, 120, and 130) for illuminating at least a predefined portion of a projection unit so that an image is generated by the projection system (Fig. 1:  110, 120, 130, 140 with Fig. 4: S1 and S2) to calculate the amount of distortion in the image and correct the distortion (Fig. 4: S4 and S6).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to illuminate at least a predefined portion of the multi-channel projection unit so that an image is generated by at least two channels of the predefined portion of the multi-channel projection unit via an illumination unit in order to determine image distortion in the projection optics of the projection unit.
As for claim 2, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura does not explicitly state the at least one characteristic quantity comprises at least one of sharpness, dark level, uniformity, brightness 20fluctuations and local defects.  Nevertheless, he does not seem to limit the type of distortion or cause of mispositioning of an image projected on a screen (abstract).  The examiner takes official notice that focus/defocus is well known in the art as being the degree of sharpness.   In addition, Imai in an image correcting apparatus, image correcting method, projector, and projection system teaches that local distortion of the projection plane onto the screen is determined and corrected (abstact) wherein the correction provides even sharpness for the entire projected image (paragraph 0016).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one characteristic quantity comprise at least one of sharpness, dark level, uniformity, brightness 20fluctuations and local defects in order to provide a sharp uniform projected image by the projector by determining local distortions and focus/defocus in order to provide image correction that optimizes uniform sharpness in the projected image.
As for claim 3, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  In addition, Uemura discloses/suggests the micro-optical projection unit is categorized into one of at least two quality classes based on the at least one characteristic quantity, either having image deformation or not, either needing image correction or not (Fig. 6: S102-S103; Fig. 10: S204, S205, S206; Fig. 14: S308-S309; Fig. 17:  S410, S411).
As for claim 4, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  In addition, Uemura in view of AAPA discloses/suggests wherein the projection unit comprises 25at least one of several micro-optical elements and several subwavelength-optical elements (see claim 1 above:  Nevertheless, AAPA teaches that there are multi-channel micro-optical projection units and multi-channel subwavelength optical projection units (page 1: Background: lines 10-16:  treating ‘several micro-optical elements and/or subwavelength-optical elements’ as demonstrating ‘multi-channel’ units.).
As for claim 5, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura in view of AAPA discloses/suggests wherein the several micro-optical elements are micro-lenses  (claim 4:  treating the projection unit as comprising ‘a multi-channel subwavelength-optical projection unit comprising several subwavelength-optical elements’).
As for claim 6, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura in view of AAPA discloses/suggests wherein the wherein the several subwavelength- 30optical elements are subwavelength-lenses (see claim 4 above:  treating the projection unit as comprising ‘a multi-channel micro-optical projection unit comprising several micro-optical elements’).
As for claim 7, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  As for ‘wherein the optical elements have at least one of a size, a curvature, a masking and a position in the projection unit’ size and position in the projection unit are inherent characteristics of the optical elements mentioned above (see claims 1 and 4).  As for  ‘the at least one of the size, the curvature and the position being at least one of the at least one characteristic feature of the projection unit’  the examiner notes the wording of claim 1 ‘wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit.’
As for claim 8, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 4).  In addition, Uemura in view of AAPA discloses/suggests 5wherein the optical elements form an array (see claims 1 and 4: an array by virtue of ‘multi-channel micro-optical projection unit’ comprising several micro-optical elements or ‘multi-channel subwavelength-optical projection unit’ comprising ‘several subwavelength-optical elements.’  As for ‘the array having a distance between two neighboring optical elements being at least one of the at least one characteristic feature of the projection unit’ the examiner notes the wording of claim 1 ‘wherein a value of the characteristic quantity is associated with at least one of at least one characteristic feature of the projection unit, at least one defect of the projection unit and at least one defect class of the projection unit.’
As for claim 9, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura is silent concerning the quality of the projection unit is assessed during manufacturing of the projection unit.   Nevertheless, the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing processes that need correcting or optimizing as well as to assure customers that they are receiving a quality product.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the quality of the projection unit be assessed during manufacturing of the projection unit to provide quality assurance and quality control.
As for claim 10, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning 10the quality of the projection unit is assessed during manufacturing of the projection unit at the end-of-line.  Nevertheless, as stated before the examiner takes official notice that quality assurance is well known in the art in order to provide satisfied customers with a good quality product and to prevent returns or recalls due to a faulty finished product.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the quality of the projection unit be assessed during manufacturing of the projection unit at the end-of-line to prevent recalls or returns due to customers purchasing a faulty product by performing quality assurance testing.
As for claim 11, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning 10manufacturing parameters are adapted based on the quality assessment of the projection unit.  Nevertheless, as stated before the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing process that need correcting or optimizing.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have manufacturing parameters be adapted based on the quality assessment of the projection unit in order to provide feedback control to the manufacturing process to correct or optimize parameters of the projection unit that were assessed to need quality improvement.
As for claim 12, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 9).  Uemura is silent concerning the manufacturing 15parameters being at least one of the characteristic features.  Nevertheless, Uemura discloses an image processing apparatus that determines a correction parameter for correcting distortion or a position of an image projected on a screen by a projection unit (abstract with paragraph 0004).   The examiner takes official notice that it is well known that optical elements of an optical system have a relative position and orientation within an optical system.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the manufacturing parameters be at least one of the characteristic features of the optical elements of the projection unit such as orientation and position within the projection system relative to the screen to provide an optimal baseline arrangement wherein image distortion and position of an image projected by a screen can be corrected with correction parameters after determining image distortion and mispositioning without having to do gross reorientation or repositioning of the optical elements of the projection unit to arrive at an optimal image sharpness uniformity.
As for claims 13-15, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 1).  Uemura is silent concerning the image of the projection unit is analyzed via at least one of a statistical method and via a machine learning module (claim 13); wherein the machine learning module 20comprises a pre-trained artificial neural network (claim 14); wherein the machine learning module has been pre-trained with labelled training data, wherein the labelled training data comprises sample images generated by the predefined portion of a sample optical projection unit, and wherein the labelled training data comprises at least 25one of the at least one characteristic quantity corresponding to the respective sample images and the quality class of the respective sample projection unit (claim 15).  Nevertheless, the examiner takes official notice that quality assurance and quality control are well known in the art of manufacturing to provide feedback control to manufacturing processes that need correcting or optimizing as well as to assure customers that they are receiving a quality product; wherein, there is statistical quality control.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the image of the projection unit be analyzed via at least one a statistical method such as statistical quality control to provide feedback control to the manufacturing process to correct or optimize parameters of the projection unit that were assessed to need quality improvement.
As for claims 18-19, Uemura in view of AAPA and Imai discloses/suggests everything as above (see claim 17).  In addition, Uemura in view of AAPA and Imai discloses/suggests wherein the test system comprises a device 20under test being a multi-channel projection unit (Uemura: Figs. 1, 8, 11, and 15: 101 in view of AAPA from claim 17 above:  the projection unit can be either a multi-channel micro-optical projection unit or a multi-channel subwavelength-optical projection unit; in view of Imai from claim 17 above:  the projection optics of the multi-channel projection unit would be the device under test, the multi-channel projection unit; noting Imai:  Fig. 1: 140 is the device under test with regards to Imai).

	Allowable Subject Matter
14.	Claim 16 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   please refer to attached PTO-892.
16.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886